Citation Nr: 1139694	
Decision Date: 10/26/11    Archive Date: 11/07/11

DOCKET NO.  09-37 229	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of a traumatic brain injury (TBI), to include as secondary to service-connected otitis media with mastoidectomy of the left ear.  

2.  Entitlement to service connection for an acquired psychiatric disorder, to include depression, not otherwise specified (NOS), anxiety disorder, NOS, and posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his sister

ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served as a member of the United States Army, with active duty from March 1976 to April 1982.

This case comes before the Board of Veterans' Appeals (the Board) on appeal from a May 2009 rating decision rendered by the Department of Veterans Affairs (VA) Regional Office in Little Rock, Arkansas (the RO).  

The Veteran initially filed a claim for service connection for PTSD.  See a February 2009 statement from the Veteran.  In the specific context of mental disorders, the United States Court of Appeals for Veterans' Claims (the Court) has held that "when a claimant makes a claim, he is seeking service connection for symptoms regardless of how those symptoms are diagnosed or labeled."  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  This case clarifies the appropriate posture for claims such as the Veteran's, where multiple mental disorders, and/or disparate diagnoses are involved.  Indeed, review of the Veteran's complete VA claims file reflects that he has not been diagnosed with PTSD; rather, diagnoses of depression, NOS, and anxiety disorder, NOS, have been rendered.  Accordingly, the Board is expanding the issue on appeal at this time, as reflected on the title page of this decision, and will consider whether service connection may be awarded for an acquired psychiatric disorder, to include depression, NOS, anxiety disorder, NOS, and PTSD, as instructed by the Court in Clemons.

The Veteran testified at a Travel Board hearing which was chaired by the undersigned at the RO in August 2010.  A transcript of the hearing has been associated with the Veteran's VA claims folder.

The the issue of entitlement to a temporary total evaluation under 38 C.F.R. § 4.30 (2010) based upon convalescence from a July 23, 2010 left shoulder surgery has been raised by the record.  See a July 2010 statement from a VA medical professional.  However, that claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ), and thus, the Board does not have jurisdiction over it.  Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of issues not yet adjudicated by the RO); Bernard v. Brown, 4 Vet. App. 384 (1993).  Accordingly, that claim is REFERRED to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration.  

In a February 2009 statement, the Veteran asserted that he had recently been diagnosed with "[a] traumatic brain injury and PTSD," both of which resulted from "a gun on a [sic] M1 tank being discharged with me right beside it."  The Veteran also asserted that this incident resulted in him being "in a coma for three months."  In a June 2009 statement and at the March 2011 hearing, the Veteran asserted that he has no memory of the actual incident, and he was told about the event by various military personnel after regaining consciousness.  See a statement from the Veteran dated in June 2009 and the March 2011 hearing transcript at pages 4 and 26.  

In general, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

Additionally, with regard to the Veteran's service connection claim for an acquired psychiatric disorder, to include depression, NOS, anxiety disorder, NOS, and PTSD, claims for PTSD wills be granted if the evidence of record reflects:  (1) medical evidence diagnosing PTSD; (2) combat status or credible supporting evidence that the claimed in-service stressors actually occurred; and (3) a link established by medical evidence, between current symptomatology and the claimed in-service stressors.  See 38 C.F.R. § 3.304(f) (2010); see also Cohen v. Brown, 10 Vet. App. 128 (1997).  A PTSD diagnosis must be made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-IV).  See 38 C.F.R. § 4.125(a) (2010).  

Lay evidence may establish an alleged stressor may where:  (1) the stressor is related to the Veteran's fear of hostile military or terrorist activity; (2) a VA psychiatrist, VA psychologist, or VA-contracted psychiatrist or psychologist, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the Veteran's symptoms are related to the claimed stressor; (3) the stressor is consistent with the places, types, and circumstances of the Veteran's service; and 4) there is no clear and convincing evidence to the contrary.  See Stressor Determinations for Posttraumatic Stress Disorder, 75 Fed. Reg. at 39,852.

In adjudicating a claim of entitlement to service connection for PTSD, the Board is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by the Veteran's military records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.304(f); see also Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  

Further, on July 13, 2010, VA published a final rule that amended its adjudication regulations governing service connection for PTSD by liberalizing, in certain circumstances, the evidentiary standard for establishing the required in-service stressor.  See 75 Fed. Reg. 39843 (July 13, 2010).  Specifically, the final rule amends 38 C.F.R. § 3.304(f) by redesignating current paragraphs (f)(3) and (f)(4) as paragraphs (f)(4) and (f)(5), respectively, and by adding a new paragraph (f)(3) that reads as follows:  

(f)(3) If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  

See 75 Fed. Reg. 39,843-52 (July 13, 2010) and 75 Fed. Reg. 41,092 (July 15, 2010).

For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  Id.

Initially, the Board notes that the Veteran has not been afforded notice of the aforementioned regulation changes to 38 C.F.R. § 3.304(f).  As these regulations may be pertinent to the Veteran's acquired psychiatric disorder claim, the Board concludes that a remand is necessary because the record does not show that the Veteran was provided adequate notice under the Veterans Claims Assistance Act of 2000 (the VCAA) and the Board is without authority to do so.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Second, additional development should be undertaken based the Veteran's testimony and VA's duty to assist the Veteran concerning the verification of the Veteran's alleged stressor events.  

Review of the Veteran's complete VA claims file reflects that the Veteran's accounts of the in-service incident which resulted in his acquired psychiatric disorder are widely varying.  

A September 1982 service treatment record reflects that the Veteran's left eardrum was injured in an "accident in 1976."  No other information concerning this "accident" is given.  The Veteran's service treatment records are devoid of any instance of loss of consciousness or head trauma.  The Veteran's January 1982 separation examination reflects that, upon clinical evaluation, the Veteran's psychiatric state, head, face, neck and scalp were described as "normal."  Also, the January 1982 separation examination report reflects that the Veteran specifically denied (1) frequent or severe headaches, (2) dizziness, (3) head injury, (4) hospital treatment other than for ear trouble, (5) any injury other than that to his left ear, and (6) treatment for a mental condition.  

An October 1982 VA examination report reflects that the Veteran reported that he was hit in the head by board after a peer, situated in close proximity to the Veteran, attempted suicide by explosion in 1976.  See the October 1982 VA examination report.  An October 1983 VA examination report reflects that the Veteran contended that he was rendered unconscious after being hit in the head by a piece of flying plywood after an explosion "went off close by him" in 1977.  See the October 1983 VA examination report.  An August 1984 VA examination report reflects that the Veteran reported being "hit on the side of the head by a platform" while on a field mission.  See the August 1984 VA examination report.  A September 1998 VA examination report reflects that the Veteran reported that he suffered a "significant concussion" due to a "tank blast" in 1976.  See the September 1998 VA examination report.  An October 2002 VA outpatient treatment record reflects that the Veteran reported that he was "comatose for several weeks" due to standing close to a tank when it fired in 1976.  See an October 2002 VA outpatient treatment record.  A March 2003 VA examination report reflects the Veteran's contentions that he injured his left ear because of a tank "firing" in 1976 and, in a separate incident, he was hit in the head by a 5 - gallon gas can when it exploded in 1978.  See a March 2003 VA examination report.  An April 2003 VA examination report reflects that the Veteran asserted that he was lost consciousness from being in close proximity to a tank "explosion", after which he was hit on the side of the head by "a piece of wood."  See the April 2003 VA examination report.  In May 2007 and October 2007, the Veteran reported to VA examiners that he initially injured his left ear in 1977 when he was "involved in an explosion."  See the May 2007 VA examination report.  

A March 2008 VA outpatient treatment record reflects the Veteran's assertions that he sustained a head injury in a 1977 explosion that lead to a coma.  See a VA outpatient treatment record dated on March 13, 2008.  Later that month, the Veteran reported to a VA medical professional that he experienced two "close - distance explosions in the 1970's" which resulted in him being in a coma for "a long time."  See a VA outpatient treatment record dated on March 28, 2008.  In December 2008, the Veteran reported to a VA medical professional that he was near a tank explosion in 1977 which resulted in a six-and-a-half week coma.  The Veteran also reported that in incident was "racial."  See a December 2008 VA outpatient treatment record.  In February 2009, the Veteran reported to a VA psychiatrist that his in-service trauma resulted in a six-week coma.  See a February 2009 VA outpatient treatment record.  As noted above, in his February 2009 statement, the Veteran contended that he was in a coma for three months after being in close proximity to a talk blast.  

In April 2009, the RO contacted the Personnel Information Exchange System (PIES) and requested any information concerning a line of duty determination regarding a "January tank explosion in 1976."  Later than same month, a response from the PIES included the Veteran's partial personnel records a statement that the requested information was "not a matter of record."  See an April 2009 response from the PIES.  

In May 2009, the coordinator of the U.S. Army and Joint Services Records Research Center (JSRRC) made a formal finding of a lack of information to verify the Veteran's stressor event, specifically citing an Internet article which provides that "M1 Abrams battle tanks" were first delivered to the U.S. Army in 1980.  See a formal finding from the coordinator of the JSRRC and an associated Internet article.  

In June 2009, the Veteran asserted that his in-service injury was very serious and racially-motivated, resulting in hospitalization in Germany for "several months."  See the Veteran's June 2009 statement.  

At the March 2011 hearing, the Veteran testified that he spent days in a coma in a hospital unit called "Hell on Wheels" in Northern Germany after being in close proximity to a tank explosion during a field mission in the fall of 1976, after which he was transferred by ambulance to Southern Germany, where he was stationed.  See the March 2011 hearing transcript at pages 3 - 5.  

The Board concludes that VA's duty to assist has not been fulfilled in this case.  Specifically, the April 2009 PIES request failed to address the Veteran's various contentions, to include explosions (from a tank or another source) in 1977, an exploding 5-gallon gas can in 1978 and/or being hit on the head by a platform.  Further, while the Veteran reported that his in-service injury left him hospitalized, the RO failed to contact the National Personnel Records Center (NPRC) concerning these alleged in-service hospitalizations.  Also, the Board notes that there has been no attempt to obtain any morning reports that may be available.  In this regard, the Board notes that a reason for being listed on a morning report is going to a hospital for treatment.  While the morning report may not discuss the reason for the transfer (i.e., the specific disability for which treatment is sought), it will confirm that the Veteran was indeed sent to the hospital. T o request morning reports the NPRC requires the dates of hospitalization and the Veteran's complete unit of assignment during each hospitalization down to the company level.  A remand is required to attempt to obtain the morning reports as such would be relevant to supporting the Veteran's claims for service connection.

Further, at the March 2011 hearing, the Veteran's sister testified that the Veteran reported to her that he was not injured in an in-service explosion, but rather, he was the victim of a personal assault during his service.  The Veteran's sister testified that, upon waking up one night, the Veteran told her the he was "beat up" and hit by a Jeep.  The Veteran's sister testified that she recorded the Veteran's contentions in writing, but she has not submitted them.  The Board notes in passing that, while the Veteran affirmed his sister's testimony concerning an in-service personal assault, he did not testify concerning the details of such.  See the March 2011 hearing transcript at pages 23 - 25.  

In light of this testimony concerning an in-service personal assault, the Board recognizes that the present case falls within the category of situations in which it is not unusual for there to be an absence of service records documenting the events of which the Veteran alleges.  See, e.g., Patton v. West, 12 Vet. App. 272 (1999).  More particularized requirements are established regarding the development of "alternative sources" of information as service records "may be devoid of evidence because many victims of personal assault, especially sexual assault and domestic violence, do not file official reports either with military or civilian authorities."  See the Adjudication Procedure Manual M21-1 Manual Rewrite (M21-1 MR), Part III, para. 5.14c(5).  These special evidentiary procedures for PTSD claims based on personal assault are substantive rules that are the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 393 (1998); see also Cohen v. Brown, 10 Vet. App. 128 (1997).

The Court has stated that "VA has provided special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis" with regard to personal assault cases.  Patton v. West, 12 Vet. App. 272 (1999).  The Court in Patton stated that behavior changes [of the type now contemplated by 38 C.F.R. § 3.304(f)(3)] should be examined and clinically interpreted to determine whether they constitute evidence of, for example, "[v]isits to a medical or counseling clinic or dispensary without a specific diagnosis or specific ailment."  Since history has shown that it is not unusual for there to be an absence of military records documenting the events of which the Veteran complains, evidence from sources other than the service records may corroborate an account of a stressor incident.  

The Board notes that VA regulations provide that VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing him or her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  See 38 C.F.R. § 3.304(f)(3); Bradford v. Nicholson, 20 Vet. App. 200, 206 (2006); Patton v. West, 12 Vet. App. 272, 278 (1999).

In the instant case, the Veteran's complete service personnel records are not associated with the Veteran's VA claims file, the Veteran has not been provided a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and the Veteran has not been given complete notice of the laws and regulations governor PTSD claims based on reports of personal assault, to include the M21-1 MR, Part III, para. 5.14c(5).  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

The Board observes that the Veteran has not been afforded VA examinations in connection with the two claims on appeal.  The Court has held that a VA examination is necessary where the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but contains:  (1) competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability.  38 C.F.R. § 3.159(c)(4).  The third element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  In light of the evidence recounted above, the Board concludes that a VA examinations is required regarding the Veteran's service connection claim for an acquired psychiatric disorder, to include depression, NOS, anxiety disorder, NOS, and PTSD.

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).

Concerning the Veteran's service connection claim for residuals of a TBI, the Board notes that the Veteran suffered an intercurrent head injury in October 2006 when he fell at work and subsequently lost consciousness.  The Veteran reported to the October 2007 VA examiner that this fall was the result of vertigo and instability secondary to his service-connected otitis media with mastoidectomy of the left ear.  See the October 2007 VA examination report.  It appears that the Veteran is asserting that he suffered a TBI in October 2006 as a result of his service-connected otitis media with mastoidectomy of the left ear.  

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2010).  See Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).  

The Veteran has not been provided notice of the criteria necessary to establish service connection under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen.  Thus, the Veteran's claim must be remanded, as the Board does not have the authority to provide such notice.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Further, the Board notes that the Veteran has not been afforded a VA examination in connection with this claim.  In light of the evidence of record and the Veteran's newly-asserted theory of entitlement, the Board concludes that such an examination be scheduled.  McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  

Therefore, the Veteran should be scheduled for appropriate VA examinations, to specifically include a VA psychiatric examination by a medical professional with appropriate expertise to determine the likelihood that the alleged personal assault during service occurred, and if so, whether any current acquired psychiatric disorder is related to a personal assault incurred in service.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

As these claims are being remanded, the Board finds that the RO/AMC should also obtain updated VA treatment records.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following actions:


1.  Obtain updated VA treatment records from the dated from August 2010 through the present.  

2.  The RO/AMC must assure that all notice and development required by the VCAA has been accomplished, to include providing the Veteran with notice of the July 13, 2010 regulations changes concerning claims for PTSD adjudicated under 38 C.F.R. § 3.304(f), the notice required by 38 C.F.R. § 3.159(e)(1) concerning the inability of VA to obtain clinical records from the NPRC as to the reported in-service hospitalizations, the criteria necessary to substantiate a claim under the theory of secondary service connection as per 38 C.F.R. § 3.310 and the Court's holding in Allen v. Brown, 7 Vet. App. 439, 448 (1995), the criteria necessary to substantiate a service connection claim for PTSD based on a personal assault as per the M21-1 MR and the Court's holding in Patton v. West, 12 Vet. App. 272, 278 (1999).  A copy of the letter should be sent to the Veteran's representative.  

3.  The RO/AMC must obtain the Veteran's complete service personnel file for his period of active service from March 1976 to April 1982.

4.  The RO/AMC must contact the Veteran and request that he provide the approximate dates for each claimed period of in-service hospitalization.  The RO/AMC should advise the Veteran that without this information VA may not be able to obtain any morning reports.

Based on information provided by the Veteran and from his service personnel file regarding his unit of assignment, request morning reports from any appropriate government record depository for his unit for any reported period of hospitalization.  If records are not available, the Veteran should be so informed.  

5.  The RO/AMC must provide the Veteran a VA Form 21-0781a, Statement in Support of Claim for Service Connection for PTSD Secondary to Personal Assault, and request that he provide approximate dates and details concerning each assault.  

6.  The RO/AMC must undertake any necessary development to independently verify the above-referenced stressors, including contacting the U.S. Army and Joint Services Records Research Center (JSRRCR) and/or other appropriate agency.  The JSRRC should provide any available information that might corroborate the Veteran's alleged in-service stressors from his period of active military service.  Any additional action necessary for independent verification of the particular alleged stressor, including follow-up action requested by the contacted entity, should be accomplished.  If the search for corroborating information leads to negative results, notify the Veteran of this fact, explain the efforts taken to obtain this information, and describe any further action to be taken.

7.  After the completion of above, the RO/AMC must afford the Veteran a VA psychiatric examination.  The claims folder, to include a complete copy of this REMAND, must be made available to the physician designated to examine the Veteran, and a report of the examination should include discussion of the Veteran's medical history and assertions.  All necessary tests and studies, to include psychological testing should be accomplished, and all clinical findings should be reported in detail.

In reviewing the Veteran's claims file, the examiner should identify and examine all records indicating any signs/indicators or change of behavior or performance subsequent to the claimed assault alleged by the Veteran to have occurred during active service, and offer an opinion as to the clinical significance, if any, of such evidence to changes.  The examiner should then express an opinion as to whether it is at least as likely as not (at least a 50 percent probability) that any in-service assault or experiences described by the Veteran occurred.  

If the examiner determines that any claimed in-service assault occurred, he or she should make a determination as to whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of the alleged assault.  

Also, if an in-service stressor is verified, the VA examiner should provide an opinion concerning whether it is at least as likely as not that the Veteran has an acquired psychiatric disorder as a result of any verified stressor.  

If more than one stressor is confirmed, the VA examiner must provide such an opinion for each verified stressor.  

Further, if the examiner determines that it is less likely as not (less than a 50 percent probability) that the Veteran experienced an in-service personal assault/stressor, he or she should state whether it is at least as likely as not that the Veteran's diagnosed acquired psychiatric disability, to include depression, NOS, anxiety disorder, NOS, and/or PTSD, had its onset in service or within the initial post-service year or is otherwise etiologically-related to his active service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of the conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  If the examination cannot provide an opinion without resorting to mere speculation, such should be stated along with rationale for that conclusion.  

8.  The RO/AMC must schedule the Veteran for a TBI examination for the purpose of ascertaining whether he has any current residuals of a traumatic brain injury sustained in service or after service due to his service-connected otitis media with mastoidectomy of the left ear.  The Veteran may need to be scheduled for multiple examinations to examine each area of dysfunction that may have resulted from his asserted head injuries.  The Veteran's complete VA claims file must be reviewed by the examiner and the report should note that review.  The current Compensation and Pension Examination TBI Examination Guidelines must be followed.  All indicated tests and examinations must be performed, and all findings reported in detail.

a.	The examiner is specifically requested to identify all residual symptoms and disabilities (including all subjective complaints) that are determined to be related to the Veteran's reports of in-service and post-service head injuries.

b.	The examiner is advised that, while the details concerning the Veteran's in-service head injury are varying and tenuous, the Veteran is competent to report what occurred in service and that the lack of contemporaneous medical evidence does not render his report incredible.

c.	The examiner should opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified impairment is related to a TBI incurred during service.  

d.	The examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified impairment is caused by the Veteran's post-service head injury in October 2006.  

e.	The examiner must opine as to whether it is at least as likely as not (a probability of 50 percent or greater) that any identified impairment is aggravated by the Veteran's post-service head injury in October 2006.  

f.	The examiner's attention is directed to the service treatment records, post-service medical records, and the Veteran's arguments and statements throughout the appeal.

g.	A complete rationale for all conclusions must be included in the report provided.  If the foregoing questions cannot be determined on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so specify in the examination report, with an explanation as to why this is so.  

9.  The RO/AMC must readjudicate the claims in light of any additional evidence obtained and in consideration of the amended psychiatric regulations.  If the disposition of the claim remains unfavorable, provide the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it.  Thereafter, return the file to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



